 

é. Case 1:19-mj-01316 DocumeathL led on 12/24/19 in TXSD Rage tela. District Court

 

 

1 Southern District of Texas
AO 91 (Rev. 11/11) Criminal Complaint FILED
DNITED STATES DISRICT COURT
for the DEC 24 2019
Southern District of Texas

   
 

United States of America } Dayid J.B y, Clerk of Court
V. Case No. BH / 4] ~
Jose Miguel Chiquita-Orduna
Defendant(s) )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of December 24, 2019 in the county of Cameron in the Southern District of Texas, the defendant(s)
violated:

Code Section Offense Description

Title 18, United States Code, Sections 2237 It is unlawful for the master, operator, or person in charge of a vessel
subject to the jurisdiction of the U.S. to knowingly fail to obey an
order by an authorized Federal law enforcement officer to heave to
that vessel. It is unlawful to forcibly resist, oppose, prevent, impede,
intimidate or interfere with a boarding or other law enforcement
action.

This criminal complaint is based on these facts:

On December 24, 2019 at approximately 1:22 am, a USCG aircraft observed 3 fishing boats (Janchas) illegally fishing within the
US Exclusive Economic Zone approxiamtely 32 nm north of the of the US/Mexico International Maritime Boundary. The USCG
aircraft vectord a boat from USCG Station South Padre Island to the closest lancha. The USCG small boat approached the lancha
and initiated an attempt to hail and board the lancha. The USCG small boat energized its blue lights and siren in an attempt to
stop the lancha. The Captain refused to comply and fled from the USCG small boat, taking evasive maneuvers, including
corkscrew pattern navigation to evade the USCG small boat, The crew of the lancha was observed throwing equipment
overboard. The Captain stopped the lancha after an approximate 8-minute pursuit. The USCG boarding team was able to board

the lancha and take custody of the crew as well as Captain Jose Chiquita~-Orduna. The Captain was arrested for violation of 18
USC 2237.

["] Continued on the attached sheet. GO

J Complainant's Signature

Alejandro Ramirez Special Avent
(@ name and title

 

  

Submitted by reliable electronic means, sworn to and signature attested
as per Fed. Rules Gr. Proc. 4.1

December 24, 2019

Date : a udge's signature
Brownsville, Texas Ignacio Torifya lll U.S. Magistrate Judge

City and State . * Printed name and title

 

 

11
